Title: Thomas Jefferson to John Vaughan, 3 July 1812
From: Jefferson, Thomas
To: Vaughan, John


          Dear Sir Monticello July 3. 12.
          The Atlas of Le Sage & work of mr Tracy are safely recieved.  I observe noted on the package that the portage had been paid to Baltimore. apprehending that this may have been by yourself, and feeling that you ought not to have any pecuniary burthen added to the troubles I give you, it is my duty to see to the reimbursement. I have a small surplus of a remittance in the hands of mr Benjamin Jones, my correspondent in ironmongery who will be so kind as to reimburse you on a sight of this letter. there is a possibility of another trouble alighting on you on knolege of your kind dispositions towards me. I ordered a small spinning machine from New York to be sent round by sea. but as the declaration of war may render that dangerous, if not impracticable, perhaps it may be forwarded inland to Philadelphia to your care. in which case if you will have the goodness to drop me a line I will take measures for it’s conveyance, & in the mean time mr Jones will be so good as to pay any expences on it out of the same fund. I have still great confidence a conveyance will be found by sea, and save you this trouble, from which I am sensible of the duty of protecting you. Accept the assurance of my constant esteem & respect.
          
            Th:
            Jefferson
        